DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Module with Connection to Reduce Vibration Shock.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 11 recites the limitation that the connecting plate comprises an exposed portion exceeding both ends of the bent portion in the width direction. Therefore, the limitation of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, and thus dependent claims 7-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 6 recites the limitation that, “the bent portion extends downwardly from a top of the end plate along an outer surface of the end plate in the length direction.” It is unclear how the bent portion can extend both downwardly and in the length direction. The instant specification defines the length direction as indicated by arrow L in the provided drawings ([0052]). However, the axes depicted in Figs. 1-2 indicate that the bent portion extends downwardly in a height direction, so the provided definition of a length direction does not resolve the indefiniteness of Claim 6. For compact prosecution purposes, the limitation will be examined as if it recited, “the bent portion extends downwardly from a top of the end plate along an outer surface of the end plate in the height direction,” as supported by Figs. 1-2 of the disclosure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-3, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190081311 to Zeng et al. (Zeng). 
	
Regarding claim 1, Zeng discloses a battery module (Fig. 1, battery pack 7 [0086]), comprising a plurality of batteries arranged in a length direction (Fig. 1, batteries 71, [0086]); an end plate disposed at an end part of the plurality of batteries in the length direction (Fig. 1, box body 72, [0086]); a flexible printed circuit (FPC) (Fig. 1, flexible circuit piece 4, [0087]) comprising a main body portion located above a corresponding battery of the plurality of batteries in a height direction (Fig. 4, main body 41, [0087]) and electrically connected to the corresponding battery ([0087]); and a bent portion located on a lower side of the main body portion and extending from the main body portion (Fig. 4, [0087] connecting portion 421), and the bent portion fixedly connected to the end plate, and a connector fixedly connected to the bent portion and electrically connected to the FPC. Zeng discloses a connector 5 that is electrically connected to the FPC (Fig. 1, connector 5, [0087]). The connector disclosed by Zeng is connected to a seat body 12 (Fig. 4, seat body 12, [0087]) which is connected to a carrying tray 1 ([0086]). The carrying tray is connected to the end plate when the battery is assembled, so the battery pack disclosed by Zeng reads on the limitation of the bent portion being fixedly connected to the end plate. See annotated Figs. 1 and 4 of Zeng. 

    PNG
    media_image1.png
    757
    890
    media_image1.png
    Greyscale

Annotated Figure 1 of Zeng

    PNG
    media_image2.png
    732
    1035
    media_image2.png
    Greyscale

Annotated Figure 4 of Zeng
Regarding claim 2, Zeng discloses a connecting plate (Fig. 4, part of seat body 12, [0086]) connected to the end plate and the bent portion. See annotated Fig. 4 of Zeng. 

Regarding claim 3, Zeng discloses that the connector and a connecting plate (Fig. 4, part of seat body 12, [0086]) are located on opposite sides of the bent portion. See annotated Fig. 4 of Zeng.

Regarding claim 6, Zeng discloses that the bent portion extends downwardly from a top of the end plate along an outer surface of the end plate in the height direction (Fig. 4, connecting portion 421, [0087]); the connecting plate is located between the bent portion and the outer surface of the end plate in the length direction (Figs. 1, 4) and is fixed to the outer surface of the end plate in the length direction (See annotated Fig. 1). Zeng discloses that the connector includes an inserting port that is disposed in a width direction (Fig. 4, mating end 511a, [0087]). See annotated Fig. 4. 
	
Regarding claim 7, Zeng discloses that the connecting plate comprises an exposed portion (Fig. 4, bottom of seat body 12) downwardly exceeding a bottom end of the bent portion, and the exposed portion is located on a lower side of the connector and is fixed to the outer surface of the end plate in the length direction. See annotated Fig. 4

Regarding claim 11, Zeng discloses that the connecting plate comprises an exposed portion exceeding both ends of the bent portion in the width direction, and the exposed portion is located on both sides of the connector in the width direction (Fig. 4, sides of seat body 12) and is fixed to the outer surface of the end plate in the length direction. See annotated Fig. 4 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, as applied to at least claims 6-7 above, in view of US20200059020 to Hammerschmied et al. (Hammerschmied).

	Regarding claim 8, Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener fixing the exposed portion and the outer surface of the end plate. Zeng does not disclose how the connector is connected to the flexible printed circuit. 
	In the same field of endeavor, Hammerschmied discloses an analogous art of a battery module (abstract) that can have a flexible PCB ([0044]) connecting battery cells ([0046]). Hammerschmied further teaches a connector head 44 attached to a sealing plate 43 (Fig. 3, [0049]). Hammerschmied teaches that the sealing plate is screwed into the sidewall of the battery module (Fig. 4, [0054]). Hammerschmied additionally teaches metal clamps 41 for attaching the connector to the PCB ([0049]-[0050]), which provide the benefit of connecting the connector to the PCB without wires or soldering, reducing cost and improving stability ([0025]). 
	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that 
	The battery module of modified Zeng would read on the claim limitation of a third fastener fixing the exposed portion and the outer surface of the end plate because the placement of the screw taught by Hammerschmied would lie on the exposed portion of the connecting plate. See annotated Figs. 3-4 of Hammerschmied. 


    PNG
    media_image3.png
    708
    894
    media_image3.png
    Greyscale

Annotated Figure 3 of Hammerschmied

    PNG
    media_image4.png
    724
    957
    media_image4.png
    Greyscale

Annotated Figure 4 of Hammerschmied
Regarding claim 9, Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener on the upper side of the connector. Zeng does not disclose how the connector is connected to the flexible printed circuit.
	In the same field of endeavor, Hammerschmied discloses an analogous art of a battery module (abstract) that can have a flexible PCB ([0044]) connecting battery cells ([0046]). Hammerschmied further teaches a connector head 44 attached to a sealing plate 43 (Fig. 3, [0049]). Hammerschmied teaches that the sealing plate is screwed into the sidewall of the battery module (Fig. 4, [0054]). Hammerschmied additionally teaches 
	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
	The battery module of modified Zeng would read on the claim limitation of a fourth fastener located on an upper side of the connector, wherein the connecting plate, the outer surface of the end plate and the bent portion are fixed by the fourth fastener. See annotated Figs. 3-4 of Hammerschmied.  

Regarding claim 10, Zeng discloses that the connecting plate comprises an exposed portion (Fig. 4, bottom of seat body 12) downwardly exceeding a bottom end of the bent portion, and the exposed portion is located on a lower side of the connector and is fixed to the outer surface of the end plate in the length direction. Zeng discloses that the connector is attached to the end plate via a latching mechanism (Figs. 7-8, latching structures 513, 126, [0088]). Zeng does not disclose a fastener on the upper side of the connector. Zeng does not disclose how the connector is connected to the flexible printed circuit.

	Therefore it would have been obvious, before the filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the end plate and connector disclosed by Zeng for the sealing plate and connector disclosed by Hammerschmied, with the predictable result that such an arrangement would reduce the cost and improve the stability of the electrical connection. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
	The battery module of modified Zeng would read on the claim limitations of a third fastener and a fourth fastener, wherein the exposed portion is fixed to the outer surface of the end plate in the length direction by the third fastener, and the fourth fastener is located on an upper side of the connector, and the connecting plate, the outer surface of the end plate, and the bent portion are fixed by the fourth fastener. See annotated Figs. 3-4 of Hammerschmied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170338520 to Lim discloses a battery connection module with a multitude of connectors attached to a circuit board. The circuit board is screwed to the side of the module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/K.K.E./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729